DETAILED ACTION

Response to Amendment
1.	The amendment filed 6/2/2021 has been entered and fully considered.
2.	Claims 15-34 are currently pending and have been fully considered.
3.	Claims 15-20 remain in condition for allowance for the reasons stated in the office action dated 3/4/2021.

Terminal Disclaimer
4.	The terminal disclaimer filed on 6/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/331850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 15-34 are in condition for allowance because the prior art does not teach or suggest Applicant’s claimed composition with the recited amounts of lithium bis(fluorosulfonyl)imide, water and sulfate ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724